Citation Nr: 0424671	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  01-05 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability. 

2.  Entitlement to service connection for a lumbar spine 
disability. 

3.  Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant served on active duty from October 1979 to 
January 1980.  He also had over 20 years of National Guard 
service, to include a period of active duty for training from 
June 28, 1998 to July 12, 1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in June 2000 of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to service connection for a psychiatric 
disability, a lumbar spine disability and a neck disability.

In June 2003, the appellant testified before the undersigned 
Acting Veterans Law Judge at a hearing at the RO.  A 
transcript of that hearing has been associated with the 
appellant's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that he has a lumbar spine disability, 
neck disability, and a psychiatric disability due to a back 
injury that he incurred during active duty for training in 
1998.  Service records show that during active duty for 
training on July 8, 1998, during night training, the vehicle 
the appellant was riding upon fell in a hole and the 
appellant injured his back by hitting his back on a tow ring 
on the vehicle.  The appellant indicated that he experienced 
pain in his back and he was treated with pain medication.  
The appellant stated that a few days later, the pain went 
from moderate to worse, and affected his arms and waist.  The 
appellant contends that ever since this injury, he lost his 
strength, could not sleep, and felt nervous.

There is current medical evidence of a lumbar spine 
disability.  A December 1999 Magnetic Resonance Imaging 
report indicates that the appellant had degenerative changes 
at L4-L5 and L5-S1, with associated mild bulging annulus not 
causing any significant compression upon the thecal sac or 
nerve roots.  An Electromyography revealed active right L5-S1 
radiculopathy and left L5 radiculitis.

Regarding the claimed psychiatric disability, review of the 
record reveals that an October 1998 service medical record 
notes that the appellant was receiving treatment for a 
psychiatric condition and was on Prozac.  A November 1998 
record from Dr. Roman notes that the appellant had an anxiety 
crisis.  A June 1999 annual medical certificate indicates 
that the appellant had an anxiety disorder.  The appellant 
was found to be non-deployable.

Regarding the claimed neck disability, review of the record 
does not reveal a diagnosis of a neck disability.  However, 
at the hearing before the Board in June 2003, the appellant 
stated that he experienced pain in his cervical spine.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
necessary when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The appellant was afforded a VA examination in September 
1999.  However, the VA examiner did not render a medical 
opinion as to the etiology of the lumbar spine disability.  
Another examination is necessary to obtain a competent 
opinion as to whether the lumbar spine disability is the 
result of the back injury during active duty for training in 
June 1998.  The Board also finds that the appellant should be 
afforded a VA psychiatric examination to determine whether 
his current psychiatric disability is related to the period 
of active duty for training.    

At the hearing before the Board in June 2003, the appellant 
stated that he was receiving treatment from Dr. Ariel Rojas 
Davis every three months for treatment of his psychiatric 
disability.  There are two statements from Dr. Rojas Davis 
associated with the claims folder.  The Board finds that the 
RO/AMC should make an attempt to obtain the appellant's 
treatment records from Dr. Rojas Davis dated from 1998 to 
present.  The appellant also indicated that he was being 
treated by Dr. Arlene M. Roman-Ramirez for his back and 
psychiatric disability.  Review of the record reveals that 
the treatment records from Dr. Roman Ramirez dated from 1998 
to August 1999 and December 2001 are associated with the 
claims folder.  The Board finds that the RO/AMC should make 
an attempt to obtain all outstanding treatment records from 
Dr. Roman Ramirez including treatment records dated from 
August 1999 to November 2001 and from January 2002 to 
present.  The appellant also indicated that he was treated at 
the Centro Medico de Mayaguez.  These records should also be 
secured, as VA has an obligation to obtain relevant private 
treatment records adequately identified by a claimant.  
38 U.S.C.A. § 5103A(b) (West 2002).

At the hearing before the Board in June 2003, the appellant 
testified that he was receiving Social Security benefits 
based upon his back disability and his psychiatric 
disability.  Records of the appellant's Social Security claim 
and any decision made are not associated with the claims 
folder.  VA has a duty to acquire both the Social Security 
Administration decision, and the supporting medical records 
pertinent to a claim.  Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992). 

Accordingly, this case is remanded to the RO, via the AMC, 
for the following action: 

1.  The RO/AMC should take the necessary 
steps to obtain all of the appellant's 
treatment records dated from 1998 to 
present from Dr. Ariel Rojas Davis, P.O. 
Box 158, Mayaguez, PR, 00681, for 
treatment of his psychiatric disability.  
The appellant should be asked to provide 
any necessary authorizations.

2.   The RO/AMC should take the necessary 
steps to obtain all of the appellant's 
treatment records dated from August 1999 
to November 2001, and from January 2002 
to the present, from Dr. Arlene Roman 
Ramirez, Calle Carbonell, #44, Suite #1, 
for treatment of his back and psychiatric 
disability.  The appellant should be 
asked to provide any necessary 
authorizations.  

3.  The appellant should be asked to 
provide the address of, and the dates of 
treatment at the Centro Medico de 
Mayaguez.  The appellant should be asked 
to provide any necessary authorizations.  
The RO/AMC should then secure this 
evidence.

4.  The RO/AMC should obtain from the 
Social Security Administration copies of 
all records pertinent to the appellant's 
claim for Social Security disability 
benefits, including the medical records 
relied upon concerning that claim and the 
actual decision granting those benefits.

5.  Once the above development has been 
accomplished, and all the additional 
evidence has been made part of the claims 
file, the appellant should be afforded a 
VA orthopedic examination to determine 
the nature and etiology of the lumbar 
spine disability and cervical spine 
disability, if any.  The appellant's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should report all current 
diagnoses.  The examiner should also 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the current 
lumbar spine disability, and the claimed 
cervical spine disability, if any such 
disability is diagnosed, is the result of 
the July 1998 back injury incurred during 
active duty for training.  Attention is 
invited to the service medical records 
dated in 1998, which document a back 
injury.  The examiner should be asked to 
provide a rationale for all medical 
opinions rendered.

6.  The appellant should also be afforded 
a VA psychiatric examination to determine 
the nature and etiology of the claimed 
psychiatric disability.  The appellant's 
VA claims folder must be made available 
to the examiner for review in connection 
with the examination.

The examiner should report all current 
diagnoses.  The examiner should also 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the current 
psychiatric disability is the result of 
the July 1998 back injury incurred during 
active duty for training.  Again, 
attention is invited to the service 
medical records dated in 1998, which 
document a back injury.  The examiner 
should provide a rationale for the 
medical opinion.

7.  The RO/AMC should issue a letter to 
the veteran inviting him to submit any 
additional evidence that is in his 
possession and is pertinent to the 
matters on appeal.

8.  Thereafter, the RO/AMC should re-
adjudicate the three matters on appeal.  
If either of the desired benefits remains 
denied, a supplemental statement of the 
case should be furnished to the appellant 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the agency of original jurisdiction.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

